As filed with the SEC on February 7, 2011 Registration No.333-162657 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPAR GROUP, INC. (Exact name of registrant as specified in its charter) Delaware SPAR Group, Inc. (State or other jurisdiction of incorporation or organization) 560 White Plains Road, Suite 210 Tarrytown, New York 10591 33-0684451 (914) 332-4100 (I.R.S. Employer Identification No) (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Notices and Communications to: Copies to: James R. Segreto Chief Financial Officer, Treasurer and Secretary SPAR Group, Inc. 560 White Plains Road, Suite 210 Tarrytown, New York 10591 (914) 332-4100 Lawrence David Swift, Esq. Troutman Sanders LLP The Chrysler Building 405 Lexington Avenue New York, New York 10174-0700 (212) 704-6000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective, as determined by market considerations and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o SGRP S-3 & Prospectus If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price(1) Amount of registration fee (1) Common Stock, par value $0.01 per share TOTAL An indeterminate number of shares of common stock of the registrant may be sold from time to time by the registrant.The amount to be registered and maximum aggregate offering price have been estimated solely for purposes of determining the registration fee pursuant to Rule 457(o) under the Securities Act.In no event will the aggregate offering price of all securities issued from time to time pursuant to this registration statement exceed $4,000,000 or such lesser maximum amount as may be then permitted under General Instruction I.B.6 of this Form S-3 during the applicable period. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note SPAR Group, Inc. ("we" or the "Registrant"), is filing this Pre-Effective Amendment No. 1 on Form S-3/A dated February 7, 2011 (this "First Amendment"), to its Registration Statement on Form S-3 that was originally filed with the Securities and Exchange Commission on October 23, 2009 (the "Original Filing", and as amended by this First Amendment, the "Registration Statement"), in order to amend and completely restate and supersede the Original Filing. SGRP S-3 & Prospectus [Front Cover of Prospectus] The information in this Prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement to sell them we filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities, and is not soliciting an offer to buy these securities, in any state where the offer or sale of these securities is not permitted. PROSPECTUS Subject to completion, dated February , 2011 SPAR Group, Inc. 560 White Plains Road, Suite 210 Tarrytown, New York 10591 (914) 332-4100 Common Stock We may, from time to time, offer and sell shares of Common Stock issued by us (our "Common Stock") pursuant to this prospectus (as amended, this "Prospectus"), either separately or in one or more offerings, and we may continue to sell our Common Stock in other lawful ways. We will specify in the applicable prospectus supplement (each a "Prospectus Supplement") more specific information about each offering under this Prospectus. The aggregate initial offering price of all securities sold under this Prospectus will not exceed $4,000,000, or such lesser amount as we may be permitted at the time of a particular offering to sell under General Instruction I.B.6 of Form S-3. We may from time to time offer and sell these securities at prices determined or negotiated by us, which prices may (and most likely will) vary from time to time and may be less than its market price, directly to investors or through underwriters, dealers or agents.One or more underwriters or dealers may make a market in our common stock, but they will not be obligated to do so and may discontinue market making at any time without notice to anyone. Our Common Stock has a par value $0.01 per share, and we are authorized to issue 47,000,000 shares of our Common Stock.Our common stock is traded on the Nasdaq Capital Market ("Nasdaq") under the symbol "SGRP".On January 31, 2011, there were 19,314,306 of our Common Stock issued and outstanding in total, our non-affiliates held 5,559,054 of those shares, the closing price of our Common Stock on Nasdaq was $1.06 per share, the aggregate market value ofthose total outstanding shares was $20,473,164, and the aggregate market value of the outstanding shares of our Common Stock then held by our non-affiliates was $5,892,597.We have not offered any securities pursuant to General Instruction I.B.6 of Form S-3 during the 12 calendar months prior to and including the date hereof. We cannot give any assurance as to the future liquidity of the trading market for our Common Stock.Although our Common Stock is traded on Nasdaq, the trading volume in such stock has often been and may be limited, our Common Stock may be delisted from Nasdaq as a result of its recent trading prices, and an investment in our securities may be illiquid because our co-founders own over 62% of our Common Stock.See "Risk Factors" on pages 4 and 19-22. Each time we offer securities, we will provide a Prospectus Supplement containing more specific information about the particular securities, offering and distribution and attach it to this Prospectus, and that supplement will include the names of any underwriters, dealers or agents and their compensation.The information contained in this Prospectus will be supplemented, modified or updated by the information contained in our Prospectus Supplements and in the later documents we have incorporated by reference in this Prospectus.This Prospectus may not be used to offer or sell securities without a Prospectus Supplement that includes a description of the method and terms of the offering. Investing in our Common Stock involves numerous risks. See "Risk Factors" on pages 4 and 19-22. You should rely only on the information contained or expressly incorporated by reference in this Prospectus, including each applicable Prospectus Supplement and incorporated report or other filing by us with the SEC.No one is authorized to provide you with any different or inconsistent information.If they do, you should not rely on it.You cannot assume that any information in this Prospectus would be accurate for other than the specified dates and periods, since the corresponding information for later dates and periods may be materially different. This Prospectus is not an offer to sell these securities, and is not soliciting an offer to buy these securities, in any state where the offer or sale of these securities is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is February , 2011. SGRP S-3 & Prospectus [Inside Front Cover of Prospectus] Table Of Contents About This Prospectus 3 Summary of Our Offering 3 Maximum Value of the Shares to be Offered under this Prospectus 3 Our Determination of Offering Prices 3 Our Sales and Distributions 4 No Selling Stockholders 4 Our SEC Reports 4 Risk Factors 4 Use Of Proceeds 4 Where You Can Find More Information 4 Our SEC Reports 4 Our Certificate of Incorporation, By-Laws and other Governing Documents 5 Incorporation of Documents by Reference 5 Obtaining and Reviewing Our Governing Documents, SEC Reports and other Incorporated Documents 6 Forward Looking Statements 6 Reliance 7 Our capital Stock 7 Our Capital Stock Generally 7 Delaware Law 8 Our Certificate of Incorporation, Amended and Restated By-Laws and other Governing Documents 8 Voting Rights of Our Stockholders 8 Our Common Stock 9 Significant Holders of Our Stock 9 Price Range of Our Common Stock 9 Dividends 10 Our Purchases of Equity Securities 10 Our Recent Sales of Common Stock 10 Our Stock Option Repricing Exchange Offer 10 Our Series A Preferred Stock 10 Affiliate Series A Preferred Stock Purchases and Ownership 11 Security Ownership of Certain Beneficial Owners and Management 11 Our Business 11 Our Business Generally 11 An Overview of the Merchandising and Marketing Services Industry 12 Our Domestic and International Geographic Divisions 12 Financial Information about Our Domestic and International Geographic Divisions 14 Our Business Strategies 14 Increasing Our Sales Efforts 14 Developing New Products 14 Strategic Acquisitions 14 Leveraging and Improving On Our Technological Strengths 15 Improving Our Operating Efficiencies 15 Descriptions of Our Services 15 Syndicated Services 16 Dedicated Services 16 Project Services 16 Assembly Services 16 In-Store Event Staffing Services 17 Other Marketing Services 17 Our Sales and Marketing 17 Our Business, Governance, Management and Affiliated Transactions 18 Business and Other Information Contained in Our Annual Reports 18 Financial Information Contained in Our Annual Reports 18 Updated Information Contained in Our Quarterly Reports 18 Updated Information Contained in Our Other SEC Reports 19 Risk Factors 19 Risks of Common Stock Ownership 20 Risks related to Our Preferred Stock 20 Risks of Illiquidity in Our Common Stock 20 Risks related to Our Significant Stockholders: Potential Voting Control and Conflicts 21 Risks of Dilution 21 Risks of a Nasdaq Delisting 21 Our Other Risk Factors 21 Plan Of Distribution 22 Direct Sales and Sales through Our Agents 23 Sales through Underwriters or Dealers 23 Remarketing Arrangements 24 Delayed Delivery Arrangements 24 Indemnification 24 Legal Matters 24 Experts 24 Corporate Directory and Summary of Certain Stockholder Information Back Cover [25] SGRP S-3 & Prospectus -2- SPAR Group, Inc.
